Case 4:20-cv-00279-WTM-BWC Document13 Filed 01/27/21 Page1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
DEBORAH LAUFER, Individually,
Plaintiff,
CASE NO. CV420-279

V.

FIVE BROTHERS LLC, A Georgia
Corporation,

Defendant.

esses esses esses esl esl

 

ORDER
Before the Court is the parties’ Joint Stipulation of
Dismissal with Prejudice. (Doc. 12.) Pursuant to Federal
Rule of Civil Procedure 41(a)(1)(A) (ii), a plaintiff may

WwW

dismiss an action by filing “a stipulation of dismissal
signed by all parties who have appeared.” As requested by
the parties, this action is DISMISSED WITH PREJUDICE. Each
party shall bear its own costs and attorneys’ fees. The

Clerk of Court is DIRECTED to close this case.

ve
SO ORDERED this el day of January 2021.

LEAT.

WILLIAM T. MOORE, ‘OR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
